      Case: 1:21-cv-00135-SA-RP Doc #: 27 Filed: 09/09/21 1 of 1 PageID #: 536




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                ABERDEEN DIVISION

BROOKVILLE SCHOOLHOUSE
ROAD ESTATES, LLC                                                                   PLAINTIFF

V.                                                    CIVIL ACTION NO. 1:21-CV-135-SA-RP

CITY OF STARKVILLE AND
LYNN SPRUILL                                                                     DEFENDANTS

                           TEMPORARY RESTRAINING ORDER

       For the reasons orally stated by the Court at the hearing held in this matter this day—

particularly, the substantial threat of irreparable harm, Brookville’s request for a Temporary

Restraining Order is GRANTED. The Defendants are hereby restrained from demolishing, or in

any way causing to be demolished, Buildings 4, 5, and 8 of the Plaintiff’s property located at 305

Everglade Avenue, Starkville, Mississippi 39759. As further stated by the Court at the hearing,

this Restraining Order shall expire on October 1, 2021.

       SO ORDERED, this the 9th day of September, 2021.


                                                    /s/ Sharion Aycock
                                                    UNITED STATES DISTRICT JUDGE
